          Case 3:15-cv-03747-JD Document 472 Filed 07/23/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: July 23, 2020                                                 Judge: Hon. James Donato

 Time: 40 Minutes

 Case No.       C-15-03747-JD
 Case Name      In re Facebook Biometric Information Privacy Litigation

 Attorney(s) for Plaintiff(s):    Paul J. Geller
 Attorney(s) for Defendant(s):    Michael G. Rhodes/ Gary McCoy -- Witness

 Deputy Clerk: Lisa R. Clark                                 Court Reporter: Katherine Sullivan

                                        PROCEEDINGS

Motion Hearing -- Held (via Zoom)

                                    NOTES AND ORDERS

Plaintiffs will file a revised proposed order for preliminary approval and email a Word version to
jdpo@cand.uscourts.gov by July 24, 2020. There will be no further hearing unless ordered by
the Court.
